DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/22 was filed after the mailing date of the Non-Final Rejection on 10/15/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed 1/18/22 has been accepted and entered.  Accordingly, claims 1, 4, 14-15, 20, 22-23, 25, and 29 have been amended. New claims 31-64 have been added. 
Claims 1-64 are pending in this application. 
In view of the amendment filed 1/18/22, the previous objections to claim 4 and 15 have been withdrawn. 

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. 
Regarding claims 1, 20, and 25, Applicant argues that the combined teachings of Wang et al. and Rofougaran et al. does not teach functions recite in claims are performed by “the first device” and “based at least in part on the indication, a phase rotation adjustment for the signal” (pages 19-22).  Examiner respectfully disagrees with the Applicant. 

As indicated in the Office Action, Wang et al. teaches that the transmitter (base station or UE (par [0061])) is communicating with a receiving device.  Without the information such as carrier frequency in which the signals are transmitted, a device cannot exchange signals with other device.  Therefore, by the fact that the two devices are in communication and that the receiving device receives the signal indicates that the receiving device has carrier frequency information.  In other words, after such an information is exchanged to enable communication, Wang et al. teaches that the transmitting device transmits a signal to the receiving device and in such a process, the phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0034]).  
Secondly, Applicant argues that “Rofougaran’s description of a source device transmitting a signal to a repeater device is not the same as ‘transmitting, by the first device, an indication to a second device that indicates a first carrier frequency for receiving a signal, the second device comprising a user equipment (UE) or a base station’ as recited in amended independent claim 1” (page 22).  Examiner respectfully disagrees with the Applicant. 
Rofougaran et al. teaches that the source device is transmitting to a target device through a repeater device (FIG. 2).  Regardless of whether the repeater is relaying the signal, the ultimate destination of the signal being transmitted from the source device is the target device.  Further, Rofougaran et al. teaches that the repeater devices are utilized to extend the range of communications between wireless devices (par [0024]).  That is, the repeater can be a base station or another wireless device like UE.  

Examiner notes that without having the information such as carrier frequency information, two devices cannot communicate as the receiving device would not know where to look for the signal.  Therefore, the fact that the communication is being made between two devices indicate that the information such as carrier frequency information is exchanged.  

Regarding claim 12, Applicant argues the combined teachings of Rofougaran et al. and Fujii et al. do not teach “receiving, from a second device, a configuration of a phase rotation” because the “cited portions of Fujii used to modify Rofougaran are inconsistent with the operations of Rofougaran, and the modification of Rofougaran with Fujii would appear to contravene the operation described by Rofougaran” (page 25).  Examiner respectfully disagrees with the Applicant. 
In particular, Applicant asserts that Rofougaran et al. and Fujii et al. describe a relay station receive signaling and feedback from different devices while claim 12 recites receiving both a configuration of a phase rotation and a signaling from the same device (page 25).  In this regard, the receiving device, in a relay system in Rofougaran et al. and Fujii et al., is a transmitting device as well as the receiving device.  In other words, the receiving device after transmitting the feedback information including phase rotation, can transmits a different signal to become a transmitting device.  Therefore, contrary to Applicant’s assertion, the system of Fujii et al. does not contravene the operation of Rofougaran et al. as it is not inconsistent with the teachings of Rofougaran et al.  

Regarding Claim 4, Applicant argues that the combined teachings of Wang et al. and Rofougaran et al. do not teach “selecting the phase rotation adjustment from one or more phase rotation adjustments” (pages 26-27).  Examiner respectfully disagrees with the Applicant. 
As noted, Rofougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which received signal is destined and/or based on noise present in a communication medium (par [0049]).  Although Rofougaran et al. does not explicitly teach a word “select[ing]”, the step of determining involves choosing an amount of shift out of all different amounts of shifts a device can made.  By teaching that the device can determine out of all other possible shifts indicates a selection.  Therefore, the combined teachings of Wang et al. and Rofougaran et al. teach “selecting the phase rotation adjustment from one or more phase rotation adjustments…” recited in claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 20-21, 25-26, 31, 34, 39-40, 43-44, 48, 51, 56-57, and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2016/0269219) and further in view of Rofougaran et al. (U.S. Patent Application Publication No. 2013/0083828).

Regarding Claim 1, Wang et al. teaches A method for wireless communications at a first device (base station) in a wireless network (Wang et al. teaches methods and apparatus for peak to average power ratio reduction (par [0001]); multicarrier transmission is used in wireless (par [0002])), comprising: transmitting, by the first device (transmitting device (FIG. 4)), an indication to a second device (receiver (par [0006])) that indicates a first carrier frequency for receiving a signal (Wang et al. teaches a transmitter is communicating with the receiving device (par [0061]; FIG. 2), which indicates that the receiving device has the information about the frequency in which the signal is to be received), the second device comprising a user equipment (UE) or a base station (Wang et al. teaches that the transmitter can be a base station or user equipment (par [0061]), indicating that the receiver is either a base station or user equipment); identifying, by the first device and based at least in part on the indication, a phase rotation adjustment for the signal (Wang et al. teaches that a phase rotation vector is iteratively adjusted based on a computed peak power value for a combined transmission signal (par [0021]); phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0034]), indicating that phase rotation adjustment is identified based on the frequency resources units); applying, by the first device, the phase rotation adjustment to the signal based at least in part on transmitting the indication (Wang et al. teaches that phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0034]), indicating that the phase rotation is performed on the first carrier frequency); and transmitting, to the second device, the signal comprising the applied phase rotation adjustment (Wang et al. teaches that the combined transmission signal including the respective components of the plurality of frequency resource units phase-rotated by said adjusted phase rotation vector is transmitted (par [0037]; FIG. 2)).  
	Although teaching that the phase rotation is performed on respective components of a plurality of frequency resource units comprised of multiple subcarriers (par [0021]), Wang et al. does not the phase rotation adjustment corresponding to a second carrier frequency that is different from the first carrier frequency.  Rofougaran et al. teaches such limitations. 
	Rofougaran et al. is directed to method and system for communicating via a spatial multilink repeater.  More specifically, Rofougaran et al. teaches that the received signal is frequency shifted to generate a plurality of repeated signals, wherein each repeated signal is frequency shifted by a different frequency with respect to the received signal (par [0049]) and repeating (retransmitting) a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (par [0024]).  Rogougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which the received signal is destined (par [0014])).   That is, for the transmitting device of Wang et al. to transmit the signal to the repeater of Rogougaran et al., the phase rotation adjustment needs to be corresponds to a second carrier frequency between the transmitting device and the repeater. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. so that a phase rotation adjustment corresponding to a second carrier frequency that is different from the first carrier frequency is identified based at least in part on the indication, as taught by Rofougaran et al.  The modification would have allowed the system to enable repeating a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (see Rofougaran et al., par [0024]). 

Regarding Claim 4, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 1, and further, the references teach wherein identifying the phase rotation adjustment comprises: selecting the phase rotation adjustment from one or more phase rotation adjustments for a plurality of carrier frequencies that are different from the first carrier frequency (Rofougaran et al. , each carrier frequency of the plurality of carrier frequencies corresponding to a respective phase rotation adjustment (Rofougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which received signal is destined and/or based on noise present in a communication medium (par [0049])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 7, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 1, and further, the references teach further comprising: determining that a transmission of a second signal at the first carrier frequency will be received by a third device at a third carrier frequency that is different from the first carrier frequency (Rofougaran et al. teach that the repeater device receives a signal having a first frequency from the source device to a second target device (par [0029]; FIG. 2); an amount by which to shift the received signal is determined based on a receive frequency of a target device for which the received signal is destined (par [0014]), indicating the third carrier frequency different from the first carrier frequency); identifying a second phase rotation adjustment for the second signal (Wang et al. teaches a phase rotation vector is iteratively adjusted based on a computed peak power value for a combined transmission signal (par [0021]); phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0034]), indicating that phase rotation adjustment is identified based on the frequency resources units; Rofougaran et al. teaches that the repeated signals each comprise a plurality of signal components transmitted via a corresponding plurality of antenna elements , the second phase rotation adjustment corresponding to the third carrier frequency (Rofougaran et al. teaches that the received signal is frequency shifted to generate a plurality of repeated signals, wherein each repeated signal is frequency shifted by a different frequency with respect to the received signal (par [0049]); repeating (retransmitting) a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (par [0024])); applying the second phase rotation adjustment to the second signal (Wang et al. teaches that phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0034])); and transmitting, to the third device, the second signal comprising the applied second phase rotation adjustment (Wang et al. teaches that the combined transmission signal including the respective components of the plurality of frequency resource units phase-rotated by said adjusted phase rotation vector is transmitted (par [0037]; FIG. 2); Rofougaran et al. teaches that the plurality of repeated signals is transmitted to a corresponding plurality of target devices (par [0014])).  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 8, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 7, and further, the references teach further comprising: applying the phase rotation adjustment to the signal and the second phase rotation adjustment to the second signal for a same symbol period (Rofougaran et al. teaches that the repeater device forwards wireless communications from a source device to a plurality of target devices (par [0025]; FIG. 2); a plurality of repeated signals is transmitted to .  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 9, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 1, and further, the references teach further comprising: identifying one or more resource blocks allocated to the second device (Wang et al. teaches that performing phase rotation on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0009]), indicating the identifying resource units), wherein the phase rotation adjustment is applied to the identified one or more resource blocks (Wang et al. teaches that performing phase rotation on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0009])).  

Regarding Claim 20, Wang et al. teaches A method for wireless communications at a user equipment (UE) (Wang et al. teaches methods and apparatus for peak to average power ratio reduction (par [0001]); multicarrier transmission is used in wireless (par [0002]); transmitter is a base station or a user equipment (par [0010])), comprising: receiving, by the UE, an indication that a signal is to be transmitted by a base station at a first carrier frequency (Wang et al. teaches a transmitter is communicating with the receiving device (par [0061]; FIG. 2), which indicates that the receiving device has the information about the frequency in which the signal is to be received); and applying, by the UE, a phase rotation adjustment to the received signal based at least in part on receiving the signal on the second carrier frequency (Wang et al. teaches that phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0034]); transmitter comprises a phase rotation vector adjusting unit configure to adjust a phase rotation vector (par [0010]); transmitter is a base station or a user equipment (par [0010])).
	Although teaching that the waveform is converted to corresponding carrier frequency after phase rotation is performed on the respective components of the plurality of frequency resource units as noted above, Wang et al. does not explicitly teach receiving, by the UE, the signal on a second carrier frequency that is different from the first carrier frequency.  Further, although teaching that the phase rotation is performed on respective components of a plurality of frequency resource units comprised of multiple subcarriers and the waveform is converted to the corresponding carrier frequency (par [0021][0025]), Wang et al. does not explicitly teach the phase rotation adjustment corresponding to the first carrier frequency.  Rofougaran et al. teaches such limitations. 
	Rofougaran et al. is directed to method and system for communicating via a spatial multilink repeater.  More specifically, Rofougaran et al. teaches receiving, by the UE, the signal on a second carrier frequency that is different from the first carrier frequency (Rofougaran et al. teaches a repeater device receives a signal having a first frequency from the source device (par [0029]); the received signal is frequency shifted by the repeater to generate a plurality of repeated signals, wherein each repeated signal is frequency shifted by a different frequency with respect to the received signal (par [0049]); repeating (retransmitting) a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (par [0024]); repeated signals are directed to the target devices (par [0027])), the phase rotation adjustment corresponding to the first carrier frequency (Rofougaran et al. teaches an amount by which to shift the received signal is determined based on a receive frequency of a target device for which the received signal is destined (par [0014]); repeating (retransmitting) a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (par [0024][0029]), indicating that UE needs to perform phase rotation adjustment on the received signal corresponding to the first carrier frequency to recover the signal that the source device sent).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. so that UE receives the signal on a second carrier frequency that is different from the first carrier frequency, as taught by Rofougaran et al.  The modification would have allowed the system to enable repeating a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (see Rofougaran et al., par [0024]). 

Regarding Claim 21, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 20, and further, the references teach wherein receiving the signal from the base station comprises: receiving the signal from the base station via a wireless repeater operating at the second carrier frequency (Rofougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which received signal is destined (par [0049]); repeating (retransmitting) a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (par [0024]; FIG. 2)).   The motivation to combine these references is the same as that of claim 20. 

Regarding Claim 25, Wang et al. teaches A method for wireless communications at a base station (Wang et al. teaches methods and apparatus for peak to average power ratio reduction (par [0001]); multicarrier transmission is used in wireless (par [0002]); transmitter is a base station or a user equipment (par [0010])), comprising: transmitting, by the base station, an indication to a user equipment (UE) that indicates a first carrier frequency for transmitting a signal (Wang et al. teaches a transmitter is communicating with the receiving device (par [0061]; FIG. 2), which indicates that the receiving device has the information about the frequency in which the signal is to be received; transmitter can be a base station (par [0061])); receiving, from the UE, the signal on a second carrier frequency that is different from the first carrier frequency (Wang et al. teaches that the combined transmission signal including the respective components of the plurality of frequency resource unit phase-rotated by the adjusted phase rotation vector is transmitted (par [0037]; FIG. 2); transmitter is a base station or a user equipment (par [0010])); and applying, by the base station, a phase rotation adjustment to the signal based at least in part on receiving the signal on the second carrier frequency (Wang et al. teaches that phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0034]); transmitter comprises a phase rotation vector adjusting unit configure to adjust a phase rotation vector (par [0010]); transmitter is a base station or a user equipment (par [0010]); receiver recovers the original data block (par [0006]), indicating that the base station needs to apply phase rotation adjustment to recover the original data), the phase rotation adjustment corresponding to the second carrier frequency (Wang et al. teaches that the combined transmission signal includes respective components of a plurality of frequency resource units comprised of multiple subcarriers in OFDM based system or one or more carriers in other system (par [0021]); the waveform is converted to the corresponding carrier frequency by multiplying the carrier (par [0025]), indicating that the frequency is different if the phase rotation needs to be converted; receiver recovers the original data block (par [0006]), indicating that the base station needs to apply phase rotation adjustment to the received signal on the second carrier frequency to recover the original data).  
Although teaching that the waveform is converted to corresponding carrier frequency after phase rotation is performed on the respective components of the plurality of frequency resource units as noted above, Wang et al. does not explicitly teach receiving, from the UE, the signal on a second carrier frequency that is different from the first carrier frequency.  Rofougaran et al. teaches such a limitation. 
receiving, from the UE, the signal on a second carrier frequency that is different from the first carrier frequency (Rofougaran et al. teaches a repeater device receives a signal having a first frequency from the source device (par [0029]); the received signal is frequency shifted by the repeater to generate a plurality of repeated signals, wherein each repeated signal is frequency shifted by a different frequency with respect to the received signal (par [0049]); repeating (retransmitting) a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (par [0024]); repeated signals are directed to the target devices (par [0027])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. so that the base station receives the signal on a second carrier frequency that is different from the first carrier frequency, as taught by Rofougaran et al.  The modification would have allowed the system to enable repeating a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (see Rofougaran et al., par [0024]). 
	
Regarding Claim 26, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 25, and further, the references teach wherein receiving the signal from the UE comprises: receiving the signal from the UE via a wireless repeater operating at the second carrier frequency (Rofougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which received signal is destined (par [0049]); repeating (retransmitting) a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (par [0024]; FIG. 2)).   The motivation to combine these references is the same as that of claim 25. 

Regarding Claims 31, 34, 39-40, 43-44, 48, 51, 56-57, and 60-61, Claims 31, 34, 39-40, 43-44, 48, 51, 56-57, and 60-61 are directed to apparatus and computer medium claims and they do not teach or further define over the limitations recited in claims 1, 4, 20-21, and 25-26.   Therefore, claims 31, 34, 39-40, 43-44, 48, 51, 56-57, and 60-61 are also rejected for similar reasons set forth in claims 1, 4, 20-21, and 25-26.
	
Claims 2-3, 27-28, 32-33, 45-46, 49-50, and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2016/0269219), Rofougaran et al. (U.S. Patent Application Publication No. 2013/0083828), and further in view of Chen et al. (U.S. Patent Application Publication No. 2017/0347338).

Regarding Claim 2, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 1, and further, the references teach further comprising: determining a configuration of a wireless repeater that is between the first device and the second device (Rofougaran et al. teaches that the repeater device receives a signal having a first frequency from the source device (par [0029]), indicating that the source device is aware of the configuration of the repeater to be able to send the signal), wherein the phase rotation adjustment is based at least in part on the configuration of the wireless repeater (Wang et al. teaches phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0034]); transmitter comprises a phase rotation vector adjusting unit configure to adjust a phase rotation vector (par [0010]); transmitter is a base station or a user equipment (par [0010])).  
determining a configuration of a wireless repeater that is between the first device and the second device.  However, Chen et al. teaches such a limitation more explicitly. 
	Chen et al. is directed to method for realizing device-to-device communication relay selection, network control node and user equipment.  More specifically, Chen et al. teaches that eNB judges an adjacent relay node and acquires relay-related information correspond to the adjacent relay node (par [0869]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Rofougaran et al. so that the base station determines a configuration of a wireless repeater that is between the first device and the second device, as taught by Chen et al.  The modification would have allowed the system to enable eNB to configure or reconfigure an appropriate access relay node for UE according to a predefined rule and relay-related information (see Chen et al., par [0870]). 

Regarding Claim 3, the combined teachings of Wang et al., Rofougaran et al., and Chen et al. teach The method of claim 2, and further, the references teach wherein the configuration of the wireless repeater comprises a frequency translation from the first carrier frequency to the second carrier frequency (Rofougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which received signal is destined (par [0049]); repeating (retransmitting) a signal at a plurality of frequencies and at a different frequency than the frequency at which the signal was received (par [0024])), and wherein the phase rotation adjustment is applied based at least in part on the frequency translation (Wang et al. teaches that the phase rotation vector is iteratively adjusted based on a computed peak power value for a combined transmission signal (par [0021]); phase rotation is performed on the respective components of the plurality of frequency .  The motivation to combine these references is the same as that of claim 1. 

Regarding Claim 27, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 26, and further, the references teach further comprising: determining a configuration of the wireless repeater (Rofougaran et al. teaches that the repeater device receives a signal having a first frequency from the source device (par [0029]), indicating that the source device is aware of the configuration of the repeater to be able to send the signal), wherein the phase rotation adjustment is based at least in part on the configuration of the wireless repeater (Wang et al. teaches phase rotation is performed on the respective components of the plurality of frequency resource units by applying the adjusted phase rotation vector (par [0034]); transmitter comprises a phase rotation vector adjusting unit configure to adjust a phase rotation vector (par [0010]); transmitter is a base station or a user equipment (par [0010])).  
	By teaching that the signal is transmitted to the repeater as noted above, the references teach determining a configuration of a wireless repeater.  However, Chen et al. teaches such a limitation more explicitly. 
	Chen et al. is directed to method for realizing device-to-device communication relay selection, network control node and user equipment.  More specifically, Chen et al. teaches that eNB judges an adjacent relay node and acquires relay-related information correspond to the adjacent relay node (par [0869]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Rofougaran et al. so that the base station determines a configuration of a wireless repeater that is between the first device and 

Regarding Claim 28, Claim 28 is directed to a method claim and it does not teach or further define over the limitations recited in claim 3.   Therefore, claim 28 is also rejected for similar reasons set forth in claim 3.

Regarding Claims 32-33, 45-46, 49-50, and 62-63, Claims 32-33, 45-46, 49-50, and 62-63 are directed to apparatus and computer medium claims and they do not teach or further define over the limitations recited in claims 2-3 and 27-28.   Therefore, claims 32-33, 45-46, 49-50, and 62-63 are also rejected for similar reasons set forth in claims 2-3 and 27-28.

Claims 5, 22, 29, 41, 47, 58, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2016/0269219), Rofougaran et al. (U.S. Patent Application Publication No. 2013/0083828), and further in view of Anvari (U.S. Patent Application Publication No. 2005/0141408).

Regarding Claim 5, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 4, however, the references do not explicitly teach further comprising: identifying the one or more phase rotation adjustments using a phase rotation adjustment table.  Anvari teaches such a limitation. 
	Anvari is directed to phase rotation technique to reduce crest factor of multi-carrier signals.  More specifically, Anvari teaches that the another input into block is the phase rotation value from 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Rofougaran et al. so that the one or more phase rotation adjustments is identified using a phase rotation adjustment table, as taught by Anvari.  The modification would have allowed the system to enable reduction of the peak to average ratio of the input signal to the amplifier (see Anvari, par [0001]). 

Regarding Claim 22, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 20, and further, the references teach further comprising: identifying the phase rotation adjustment from a phase rotation adjustment table including a plurality of carrier frequencies that are different from the first carrier frequency (Rofougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which received signal is destined and/or based on noise present in a communication medium (par [0049]), indicating selecting), each carrier frequency of the plurality of carrier frequencies corresponding to a respective phase rotation adjustment (Rofougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which received signal is destined and/or based on noise present in a communication medium (par [0049])).  
	Although selecting the phase rotation adjustment as noted above, the references do not explicitly teach identifying the phase rotation adjustment from a phase rotation adjustment table including a plurality of carrier frequencies that are different from the first carrier frequency.  Anvari teaches such a limitation. 
	Anvari is directed to phase rotation technique to reduce crest factor of multi-carrier signals.  More specifically, Anvari teaches that another input into block is the phase rotation value from phase 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Rofougaran et al. so that the one or more phase rotation adjustments is identified using a phase rotation adjustment table, as taught by Anvari.  The modification would have allowed the system to enable reduction of the peak to average ratio of the input signal to the amplifier (see Anvari, par [0001]). 

Regarding Claim 29, Claim 29 is directed to a method claim and it does not teach or further define over the limitations recited in claim 22.   Therefore, claim 29 is also rejected for similar reasons set forth in claim 22.

Regarding Claims 41, 47, 58, and 64, Claims 41, 47, 58, and 64 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 22 and 29.   Therefore, claims 41, 47, 58, and 64 are also rejected for similar reasons set forth in claims 22 and 29.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2016/0269219), Rofougaran et al. (U.S. Patent Application Publication No. 2013/0083828), and further in view of Park et al. (U.S. Patent Application Publication No. 2015/0010104).

Regarding Claim 6, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 1, however, the references do not explicitly teach wherein applying the phase rotation adjustment comprises: applying the phase rotation adjustment to the signal based at least in part on respective indexes of one or more symbol periods, wherein the phase rotation adjustment applied to the signal for transmission during the one or more symbol periods is calculated based at least in part on the respective indexes.  Park et al. teaches such limitations. 
	Park et al. is directed to transmitter and signal transmitting method thereof.  More specifically, Park et al. teaches applying the phase rotation adjustment to the signal based at least in part on respective indexes of one or more symbol periods (Park et al. teaches that the transmission signal is shifted by a different phase according to the symbol index k (par [0144])), wherein the phase rotation adjustment applied to the signal for transmission during the one or more symbol periods is calculated based at least in part on the respective indexes (Park et al. teaches that the transmission signal is shifted by a different phase according to the symbol index k (par [0144]), indicating that the shifted value is determined according to the index). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Rofougaran et al. so that the phase rotation adjustment is applied based on indexes of one or more symbol periods, as taught by Park et al.  The modification would have allowed the system to obtain additional transmit diversity gain (see Park et al., par [0144]). 

Claims 10, 23-24, 30, 42, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Application Publication No. 2016/0269219), Rofougaran et al. (U.S. Patent Application Publication No. 2013/0083828), and further in view of Li et al. (U.S. Patent Application Publication No. 2019/0043388).

Regarding Claim 10, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 1, however, the references do not explicitly teach wherein applying the phase rotation adjustment comprises: applying the phase rotation adjustment to the signal prior to a transformation of the signal from a frequency-domain signal to a time-domain signal.  Li et al. teaches such a limitation. 
	Li et al. is directed to methods and apparatus for securing sounding symbols.  More specifically, Li et al. teaches that a linear phase shift is applied to the random symbols in the frequency domain before the random symbols are converted into the time domain (par [0052]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Rofougaran et al. so that the phase rotation adjustment to the signal is applied prior to a transformation of the signal from a frequency-domain signal to a time-domain signal, as taught by Li et al.  The modification would have allowed the system to apply a random cyclic shift in the time domain to be implemented in the frequency domain (see Li et al., par [0052]). 

Regarding Claim 23, Claim 23 is directed to a method claim and it does not teach or further define over the limitations recited in claim 10.   Therefore, claim 23 is also rejected for similar reasons set forth in claim 10.

Regarding Claim 24, the combined teachings of Wang et al. and Rofougaran et al. teach The method of claim 20, and further, the references teach further comprising: demodulating the signal (Rofougaran et al. teaches that the received signal is frequency shifted to generate a plurality of repeated signals (par [0014]), indicating that the received signal is demodulated); and transforming the demodulated signal from a time-domain signal to a frequency-domain signal (Rofougaran et al. teaches that the RF receiver down-convert received RF signals to a baseband frequency signal (par [0017])), wherein the phase rotation adjustment is applied after the transformation (Wang et al. teaches that the phase rotation is . 
However, Li et al. teaches wherein the phase rotation adjustment is applied after the transformation more explicitly. 
	Li et al. is directed to methods and apparatus for securing sounding symbols.  More specifically, Li et al. teaches that a linear phase shift is applied to the random symbols in the frequency domain before the random symbols are converted into the time domain (par [0052]).  That is, at the receiving end, the phase shift is applied after the transformation. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wang et al. and Rofougaran et al. so that the phase rotation adjustment to the signal is applied after the transformation, as taught by Li et al.  The modification would have allowed the system to apply a random cyclic shift in the time domain to be implemented in the frequency domain (see Li et al., par [0052]). 

Regarding Claim 30, Claim 30 is directed to a method claim and it does not teach or further define over the limitations recited in claim 24.   Therefore, claim 30 is also rejected for similar reasons set forth in claim 24.

Regarding Claims 42 and 59, Claims 42 and 59 are directed to apparatus and computer medium claims and they do not teach or further define over the limitations recited in claim 23.   Therefore, claims 42 and 59 are also rejected for similar reasons set forth in claim 23.

Claims 12, 17-19, 35, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al. (U.S. Patent Application Publication No. 2013/0083828) and further in view of Fujii et al. (U.S. Patent Application Publication No. 2005/0190821).

Regarding Claim 12, Rofougaran et al. teaches A method for wireless communications at a first device (repeater device (FIG. 2)) in a wireless network (Rofougaran et al. teaches a method and system for communicating via a spatial multilink repeater (par [0003]); repeater devices are utilized to extend the range of communications between wireless devices (par [0024])), comprising: receiving, from a second device (source device (FIG. 2)), a configuration of a phase rotation (Rofougaran et al. teaches that the repeater device receives a signal having a first frequency from the source device (par [0029]); the repeated signals each comprise a plurality of signal components transmitted via a corresponding plurality of antenna elements and the phase of the signal components is controlled to affect the directionality of each of the transmitted signals (par [0029][0047]), indicating that the information about the configuration that is needed to adjust phase rotation is received.); receiving, from the second device, a signal on a first carrier frequency (Rofougaran et al. teaches that the repeater device receives a signal having a first frequency from the source device (par [0029])); applying a phase rotation adjustment to the signal based at least in part on the configuration (Rofougaran et al. teaches that the received signal is frequency shifted to generate a plurality of repeated signals, wherein each repeated signal is frequency shifted by a different frequency with respect to the received signal (par [0049]); the signal conditioning block adjusts a phase of one or more signal components of the signal RF (par [0047][0049]; FIG. 4)); and retransmitting, to a third device (target device (FIG. 2)), the signal comprising the applied phase rotation adjustment (Rofougaran et al. teaches that the signal RF is amplified by the PA and transmitted via antenna to the target device (par [0048]; FIG. 4)), the signal being retransmitted at a second carrier frequency (Rofougaran et al. teaches the received signal is .  
	Although teaching that the repeater receives the first signal, Rofougaran et al. does not explicitly teach receiving, from a second device, a configuration of a phase rotation. Fujii et al. teaches such a limitation. 
	Fujii et al. is directed to radio relay system, radio relay apparatus, and radio relay method.  More specifically, Fujii et al. teaches that the radio relay apparatus is informed of the channel information pertaining to the channel between the transmitting apparatus and the radio relay apparatus and the channel between the radio relay apparatus and the receiving apparatus (par [0178]).  Further, Fujii et al. teaches that a phase correction determining unit determines a phase correction amount for a relay signal based on channel information pertaining to channels established between the first radio station, the second radio station, and the radio relay apparatus (par [0025]).  In addition, Fujii et al. teaches that a second radio station includes a phase/amplitude control determining unit that conducts channel estimation and determines phase rotation in the radio relay apparatus that is transmitted to the radio relay apparatus (par [0051][0052]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rofougaran et al. so that a configuration of a phase rotation is received, as taught by Fujii et al.  The modification would have allowed the system to control phase rotation of a relayed signal according to the feedback signal (see Fujii et al., par [0054]). 

Regarding Claim 17, the combined teachings of Rofougaran et al. and Fujii et al. teach The method of claim 12, and further, the references teach wherein the first carrier frequency is different from the second carrier frequency (Rofougaran et al. teaches that the received signal is frequency shifted to generate a plurality of repeated signals, wherein each repeated signal is frequency shifted by a different .
  
Regarding Claim 18, the combined teachings of Rofougaran et al. and Fujii et al. teach The method of claim 12, and further, the references teach wherein the first device is a wireless repeater (Rofougaran et al. teaches that the repeater device communicates with the source device and the target device (FIGS. 2, 4)).  

Regarding Claim 19, the combined teachings of Rofougaran et al. and Fujii et al. teach The method of claim 18, and further, the references teach wherein the second device is a base station or a user equipment (UE), and wherein the third device is a base station or a UE (Rofougaran et al. teaches that the repeater device communicates with the source device and the target device (FIGS. 2, 4)).  

Regarding Claims 35 and 52, Claims 35 and 52 are directed to apparatus and computer medium claims and they do not teach or further define over the limitations recited in claim 12.   Therefore, claims 35 and 52 are also rejected for similar reasons set forth in claim 12.

Claims 13, 36, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al. (U.S. Patent Application Publication No. 2013/0083828), Fujii et al. (U.S. Patent Application Publication No. 2005/0190821), Park et al. (U.S. Patent Application Publication No. 2015/0010104).

Regarding Claim 13, the combined teachings of Rofougaran et al. and Fujii et al. teach The method of claim 12, however, the references do not explicitly teach wherein applying the phase rotation adjustment to the signal comprises: applying the phase rotation adjustment to the signal based at least in part on respective indexes of one or more symbol periods, wherein the phase rotation adjustment applied to the signal received during the one or more symbol periods is calculated based at least in part on the respective indexes.  Park et al. teaches such limitations. 
	Park et al. is directed to transmitter and signal transmitting method thereof.  More specifically, Park et al. teaches applying the phase rotation adjustment to the signal based at least in part on respective indexes of one or more symbol periods (Park et al. teaches that the transmission signal is shifted by a different phase according to the symbol index k (par [0144])), wherein the phase rotation adjustment applied to the signal received during the one or more symbol periods is calculated based at least in part on the respective indexes (Park et al. teaches that the transmission signal is shifted by a different phase according to the symbol index k (par [0144]), indicating that the shifted value is determined according to the index). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rofougaran et al. and Fujii et al. so that the phase rotation adjustment is applied based on indexes of one or more symbol periods, as taught by Park et al.  The modification would have allowed the system to obtain additional transmit diversity gain (see Park et al., par [0144]). 

Regarding Claims 36 and 53, Claims 36 and 53 are directed to apparatus and computer medium claims and they do not teach or further define over the limitations recited in claim 13.   Therefore, claims 36 and 53 are also rejected for similar reasons set forth in claim 13.

Claims 14, 37, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al. (U.S. Patent Application Publication No. 2013/0083828), Fujii et al. (U.S. Patent Application .

Regarding Claim 14, the combined teachings of Rofougaran et al. and Fujii et al. teach The method of claim 12, and further, the references teach further comprising: identifying the phase rotation adjustment from a phase rotation adjustment table including a plurality of carrier frequencies that are different from the first carrier frequency (Rofougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which received signal is destined and/or based on noise present in a communication medium (par [0049]), indicating selecting), each carrier frequency of the plurality of carrier frequencies corresponding to a respective phase rotation adjustment (Rofougaran et al. teaches that an amount by which to shift the received signal is determined based on a receive frequency of a target device for which received signal is destined and/or based on noise present in a communication medium (par [0049])).  
	Although selecting the phase rotation adjustment as noted above, the references do not explicitly teach identifying the phase rotation adjustment from a phase rotation adjustment table including a plurality of carrier frequencies that are different from the first carrier frequency.  Anvari teaches such a limitation. 
	Anvari is directed to phase rotation technique to reduce crest factor of multi-carrier signals.  More specifically, Anvari teaches that another input into block is the phase rotation value from phase rotation lookup table which is being selected by the peak and average of the multicarrier signal (par [0021]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rofougaran et al. and Fujii et al. so that the one or more phase rotation adjustments is identified using a phase rotation adjustment table, as taught 

Regarding Claims 37 and 54, Claims 37 and 54 are directed to apparatus and computer medium claims and they do not teach or further define over the limitations recited in claim 14.   Therefore, claims 37 and 54 are also rejected for similar reasons set forth in claim 14.

Claims 15, 38, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Rofougaran et al. (U.S. Patent Application Publication No. 2013/0083828), Fujii et al. (U.S. Patent Application Publication No. 2005/0190821), and further in view of Li et al. (U.S. Patent Application Publication No. 2019/0043388).

Regarding Claim 15, the combined teachings of Rofougaran et al. and Fujii et al. teach The method of claim 12, however, the references do not explicitly teach wherein applying the phase rotation adjustment to the signal comprises: applying the phase rotation adjustment to the signal prior to a transformation of the signal from a frequency-domain signal to a time-domain signal.  Li et al. teaches such a limitation. 
	Li et al. is directed to methods and apparatus for securing sounding symbols.  More specifically, Li et al. teaches that a linear phase shift is applied to the random symbols in the frequency domain before the random symbols are converted into the time domain (par [0052]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rofougaran et al. and Fujii et al. so that the phase rotation adjustment to the signal is applied prior to a transformation of the signal from a frequency-domain signal to a time-domain signal, as taught by Li et al.  The modification would have 

Regarding Claims 38 and 55, Claims 38 and 55 are directed to apparatus and computer medium claims and they do not teach or further define over the limitations recited in claim 15.   Therefore, claims 38 and 55 are also rejected for similar reasons set forth in claim 15.


Allowable Subject Matter
Claims 11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414